At the Court at Kensington the 20th of July 1738
Present
The Kings most Excellent Majesty
Earl of Selkirk Arch Bishp of Canterbury
Lord Viscount Torrington Lord Chancellor
Earl Harrington Lord President
Lord Delawarr Lord Privy Seal
Sr Charles Wills Duke of Devonshire
Stephen Poyntz Esqr Duke of Newcastle
Sr William Yonge Earl of Abercorne
Upon reading at the Board a Report from the Right Honorable the Lord of the Committee of Council for hearing Appeales from the Plantations dated the 12th of last Month in the Words following- — -Viz*
Your Majesty having pleased by Your Order in Council of the 8th of March last to referr unto this Committee the humble Petition of Appeale of Peleg Browne of Newport, Collector of Your Majestys Customs in the Colony of Rhode Island and County of Bristol in America, Setting forth that on the 11th of March 1735 he made Seizure of a Sloop called the Providence Samson Silk Master, Laden with Ninety Six Hogsheads and Six Barrells of Foreign Molasses and also with twenty five Casks of Gunpowder Cloth and other Commoditys of the Product and Manufacture of Europe, which Lading the said Sloop had taken in at Surinam a Settlement belonging to the Dutch with an Intent to run the same into New England, And that he had filed his Information in the Court of Vice Admiralty for Condemnation *128of the said Vessell and of the said European Goods Whereupon James Allen and Ezekiel Chever came in and Entered their Claim to the Sloop and set up a Claim by Attorney in the name of one Green to the European Goods That on the 30th of March 1736 the said Information came to Trial when the Judge of the said Vice Admiralty Court condemned the said European Goods But acquitted the Ship upon a Distinction that the owners ought not to Suffer for the Malfeazance of the Master That in November following the said Allen and Chever brought an Action ag* the Petitioner in the inferior Court of Common Pleas in Rhode Island on Account of the Ninety Six hogsheads and Six Barrells of Foreign Molasses which lay in Your Majestys Warehouses for Securing the Duty imposed by Act of Parliament in Great Britain, For Encouragement of the Sugar Colonys, and laid their Damages at three thousad pounds New England Money And on the 4th of January 1736 the same was tried when the Jury found the following Special Verdict, that if the Court should be of opinion that the Duty of the said Molasses was due by Act of Parliament before the Landing they found for the Petitioner, If the Court should not be of that Opinion then they found for the said James Allen and Ezekiel Chever, the Damages sued for and Costs of Court But the Court being of Opinion that the Duty of the said Molasses was due by Act of Parliament before the Landing, They gave Judgment for the Petitioner That the said James Allen and Ezekiel Chever Appealed from the said Judgment to the Superior Court of Judicature for the said Colony and the same coming on to be heard on the 29th of March 1737 the Jury gave a Verdict against the Petitioner for one thousand eight hundred and forty Eight pounds and Costs of Court and Judgment thereupon was Signed accordingly That the Petitioner Appealed therefrom to the General Assembly of Rhode Island and the same coming on to be heard on the 4th of May 1737 the said General Assembly was pleased to Affirm the said Judgment of the Superior Court with Costs That the Petr conceiving himself greatly Aggrieved thereby, brought this his humble Petition of Appeale to Your Majesty in Council and humbly prayed that the said Judgment of the General Assembly and also the Verdict and Judgment of the Superior Court of the 29th of March 1737 might be reverst and set aside with Costs and that the said Judgment of the Inferior Court of the 4® of January 1736 might be Affirmed The Lords of the Committee in Obedience to Your Majestys said Order of Reference this day took the said Petition of Appeale into their Consideration and heard all Partys therein concerned by their Counsel Learned in the Law And do thereupon Agree humbly to Report to Your Majesty as their Opinion that the Judgment given by the General Assembly on the 4th of May 1737 and likewise the Judgment given in the Superior Court on the 29th of March 1737 Be reverst, And their Lordship farther humbly Offer as their Opinion to Your Majesty that upon the said Allen and Chevers paying the Dutys for *129the said Molasses imposed by the said Act of Parliament of the Sixth of His Present Majesty for Encouragement of the Sugar Colonys the same be restored to them by the said Appellant Peleg Brown, But in case the said Molasses or any part thereof shall have been Sold and disposed of the Money arising thereby be applyd in the first Place to the Payment of the said Dutys and the Overplus be returned to the said Owners. His Majesty this day took the said Report into Consideration, and was pleased with the Advice of His Privy Council to Approve thereof, and to Order as it is hereby Ordered, that the said Judgment given by the General Assembly on the 4th of May 1737 and likewise the Judgment given in the Superior Court on the 29th of March 1737 Be reverst; And His Majesty is hereby further pleased to Order that upon the said Allen and Chevers paying the Dutys for the said Molasses imposed by the said Act of Parliament of the Sixth of His Present Majesty for Encouragement of the Sugar Colonys, the same be restored to them by the said Appellant Peleg Browne, But in case the said Molasses or any part thereof shall have been sold and disposed of, the Money arising thereby be Applyed in the first place to the payment of the said Dutys, and the Overplus be returned to' the said Owners Whereof the Govr and Company of His Majestys Colony of Rhode Island and Providence Plantations for the time being, and all others whom it may concern, are to take Notice, and Govern themselves accordingly.
Wm Sharpe